         Case 2:18-cv-01510-RSM Document 87 Filed 08/28/19 Page 1 of 9




1                                           The Honorable Ricardo S. Martinez
2

3
4
                          UNITED STATES DISTRICT COURT
5
                         WESTERN DISTRICT OF WASHINGTON
6                                  AT SEATTLE

7    ABDIKARIM KARRANI,
                                        No. C18-1510 RSM
8               Plaintiff,
          vs.
9
                                        PLAINTIFF’S FRCP 59(e) MOTION TO
10   JETBLUE AIRWAYS CORPORATION, a     ALTER OR AMEND JUDGMENT
     Delaware corporation,              DISMISSING THE CASE
11
                Defendant.              NOTE ON MOTION CALENDAR:
12                                      September 13, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25


     PLAINTIFF’S FRCP 59(e) MOTION TO            SHERIDAN LAW FIRM, P.S.
     ALTER OR AMEND JUDGMENT                       Hoge Building, Suite 1200
                                                      705 Second Avenue
     DISMISSING THE CASE
                                                      Seattle, WA 98104
     (NO. 2:18-cv-01510-RSM)                 Tel: 206-381-5949 Fax: 206-447-9206
           Case 2:18-cv-01510-RSM Document 87 Filed 08/28/19 Page 2 of 9




                                         INTRODUCTION
1
            Accompanying this motion to alter or amend the judgment under FRCP 59(e) are
2

3    detailed proposed findings of fact and conclusions of law. References made to the

4    proposed findings of fact and conclusions of law in this motion will be abbreviated as
5    PFF¶___. Being filed simultaneously is a separate motion seeking sanctions, and a
6
     Sheridan Declaration that will be cited in both motions.
7
            JetBlue, through its counsel, represented that admittedly relevant documents like
8
     Section 7 of the Flight Attendant Manual (“FAM §7”), pertaining to “customer
9
10   misconduct,” could not be produced in discovery because production, even under a

11   protective order, would violate federal laws and regulations pertaining to release of

12   security sensitive information (“SSI”). JetBlue’s representation was a fabrication—FAM
13   §7 was in fact produced in a redacted form in July 2019, long after the discovery cutoff and
14
     after all briefing had been filed on the defendant’s motion for summary judgment.
15
            JetBlue is still improperly withholding the Pilot Manual (“PM”), which likely
16
     contains specific procedures for the captain to follow in addressing the issues in this case
17
18   that resulted in Mr. Karrani’s removal from the flight. JetBlue and its attorneys never

19   listed the pilot manual as a document being withheld, neither in the various privilege logs

20   submitted, nor in JetBlue’s discovery responses (although JetBlue listed FAM §7 in both),
21
     but late in July 2019, JetBlue Defense Attorney Caryn Jorgensen, a partner at Mills Meyers
22
     Swartling P.S., admitted to the existence of the pilot manual when confronted by Mr.
23
     Sheridan, and agreed to produce it—but never did.
24
            In addition to having withheld the pilot manual throughout this litigation, JetBlue’s
25


      PLAINTIFF’S FRCP 59(e) MOTION TO                          SHERIDAN LAW FIRM, P.S.
      ALTER OR AMEND JUDGMENT                                     Hoge Building, Suite 1200
                                                                     705 Second Avenue
      DISMISSING THE CASE
                                                                     Seattle, WA 98104
      (NO. 2:18-cv-01510-RSM) - 1                           Tel: 206-381-5949 Fax: 206-447-9206
             Case 2:18-cv-01510-RSM Document 87 Filed 08/28/19 Page 3 of 9




     admissions above demonstrate that JetBlue is also, currently withholding production of
1
2    pilot training materials that may provide guidance to pilots on addressing issues like race

3    and implicit bias in the context of allegations of customer misconduct.

4            The late disclosure and ongoing failure to produce other relevant documents has
5
     severely prejudiced plaintiff’s discovery efforts and affected the Court’s decision granting
6
     summary judgment.
7
                          The Summary Judgment Order Should Be Stricken
8
             The order granting summary judgment should be stricken for two reasons. First, it
9
10   was unfair to require the plaintiff to go through summary judgment missing important

11   documents wrongfully withheld by the defendant and its attorneys, which tainted the
12   outcome. Second, even without the discovery that would have followed production of the
13
     FAM §7 on March 15, 2019, and without the pilot manual and pilot training materials, the
14
     addition of the redacted FAM §7 provides “specific and substantial” evidence of pretext
15
     under the McDonnell Douglas framework.1
16
17           In cases involving the McDonnell Douglas framework, the plaintiff “need produce

18   very little evidence in order to overcome an employer's motion for summary judgment.

19   This is because “the ultimate question is one that can only be resolved through a searching
20   inquiry—one that is most appropriately conducted by a factfinder, upon a full record.”
21
     Chuang v. Univ. of California Davis, Bd. of Trustees, 225 F.3d 1115, 1124 (9th Cir. 2000).
22
     “The factfinder’s disbelief of the reasons put forward by the defendant (particularly if
23
24
25   1
       This Court found that plaintiff stated a prima facie case of discrimination under the McDonnell Douglas
     framework, but failed on the pretext element. Dkt. #84 at 8:20 and 12:3.


         PLAINTIFF’S FRCP 59(e) MOTION TO                               SHERIDAN LAW FIRM, P.S.
         ALTER OR AMEND JUDGMENT                                          Hoge Building, Suite 1200
                                                                             705 Second Avenue
         DISMISSING THE CASE
                                                                             Seattle, WA 98104
         (NO. 2:18-cv-01510-RSM) - 2                                Tel: 206-381-5949 Fax: 206-447-9206
           Case 2:18-cv-01510-RSM Document 87 Filed 08/28/19 Page 4 of 9




     disbelief is accompanied by a suspicion of mendacity) may, together with the elements of
1
2    the prima facie case, suffice to show intentional discrimination.” Reeves v. Sanderson

3    Plumbing Prod., Inc., 530 U.S. 133, 147, 120 S. Ct. 2097, 2108, 147 L. Ed. 2d 105 (2000),

4    quoting, St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 511, 113 S. Ct. 2742, 2749, 125 L.
5
     Ed. 2d 407 (1993). “In appropriate circumstances, the trier of fact can reasonably infer
6
     from the falsity of the explanation that the employer is dissembling to cover up a
7
     discriminatory purpose. Such an inference is consistent with the general principle of
8
     evidence law that the factfinder is entitled to consider a party's dishonesty about a material
9
10   fact as “affirmative evidence of guilt.” 530 U.S. at 147. “Thus, a plaintiff's prima facie

11   case, combined with sufficient evidence to find that the employer's asserted justification is
12   false, may permit the trier of fact to conclude that the employer unlawfully discriminated.”
13
     Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. at 148. PFF¶¶60-67.
14
            In the Air or On the Ground? To increase the sense of urgency at summary
15
     judgment, the defendant insisted that all actions and decision-making happened in the air
16
17   during a medical emergency. In the light most favorable to Mr. Karrani, the medical

18   emergency was “under control or stable when the [Karrani] incident happened.” Dkt. 68-1

19   at 144:7-18. Taking every inference in favor of Mr. Karrani, the only words reporting an
20   incident to the captain came from a flight attendant as the plane was about to land.
21
     According to the testimony of First Officer Cheney, a flight attendant said, “we need law
22
     enforcement to meet us at the airplane.” Dkt. #69 at 2:7-22. No other words were said. Mr.
23
24
25


      PLAINTIFF’S FRCP 59(e) MOTION TO                          SHERIDAN LAW FIRM, P.S.
      ALTER OR AMEND JUDGMENT                                     Hoge Building, Suite 1200
                                                                     705 Second Avenue
      DISMISSING THE CASE
                                                                     Seattle, WA 98104
      (NO. 2:18-cv-01510-RSM) - 3                           Tel: 206-381-5949 Fax: 206-447-9206
             Case 2:18-cv-01510-RSM Document 87 Filed 08/28/19 Page 5 of 9




     Karrani gets the benefit of the testimony that best supports his position.2 PFF¶68.
1
2             The Incident Should Have Ended at Step 1 of Flow Chart 7-1. Under FAM §7,

3    in the light most favorable to Mr. Karrani, the incident ended in the air. PFF¶69.

4             Suspicion of Mendacity. Within the McDonnell Douglas framework, to overcome
5
     the defendant’s legitimate, non-discriminatory reason for the adverse action, which was
6
     that “an air carrier may refuse to transport a passenger or property the carrier decides is, or
7
     might be, inimical to safety,” Dkt. #84 at 10-12, the plaintiff may produce evidence of
8
     pretext. To show pretext, the plaintiff may show mendacity. Reeves v. Sanderson Plumbing
9
10   Prod., Inc., 530 U.S. at 147. PFF¶70.

11            F-1 Cindy Pancerman is Mendacious And Ignored FAM §7. In the light most
12   favorable to Mr. Karrani, he is a black man who speaks “broken English” with an accent.3
13
     At her deposition, Ms. Pancerman denied that Mr. Karrani was black and denied he spoke
14
     with an accent. Dkt. #68-1 at 45:25-46:10. A reasonable juror could conclude that Ms.
15
     Pancerman was acting with discriminatory intent, so as a defense she denied knowing his
16
17   race or of his accent. PFF¶71.

18            Ms. Pancerman denied touching Mr. Karrani (Dkt. #68-1 at 49:12-15), but Mr.

19   Karrani said she pushed him, Mr. Roberts said she grabbed him, and Captain Ouillette
20   testified that Ms. Pancerman told him (after landing4) that she put her hand on Mr. Karrani’s
21
22
     2
       Mr. Cheney submitted a reply declaration that repudiated much of what he said in his deposition. This may
23   be a sham affidavit, but for the purposes of summary judgment, the Court will simply ignore any later
     contradictory statements.
24   3
       See, e.g., Dkt. #68-1 at 42:11-43:13 (Ouillette Dep. identified Karrani as black man while Karrani seated on
     plane); Dkt. #68-1 at 113:22-24; 114:21-22; 117:14-19 (Police Officer Winkley Dep.); and Dkt. #68-1 at
25   164:2-11 (Roberts Dep. “black gentleman”).
     4
       Dkt. #68-1 at 109:11-16, 111:13-17 (Police Officer Winkley dep.).


         PLAINTIFF’S FRCP 59(e) MOTION TO                                SHERIDAN LAW FIRM, P.S.
         ALTER OR AMEND JUDGMENT                                           Hoge Building, Suite 1200
                                                                              705 Second Avenue
         DISMISSING THE CASE
                                                                              Seattle, WA 98104
         (NO. 2:18-cv-01510-RSM) - 4                                 Tel: 206-381-5949 Fax: 206-447-9206
             Case 2:18-cv-01510-RSM Document 87 Filed 08/28/19 Page 6 of 9




     back in a guiding manner “like you would to a child.” Dkt. #68-1 at 26:13-22. In the light
1
2    most favorable to Mr. Karrani, Ms. Pancerman engaged in a form of unwanted touching. F-1

3    Pancerman, F-2 Salvador, and Captain Ouillette all acknowledged that unwanted touching

4    of a passenger is a breach of policy.5 FAM §7.2.7 is a policy that provides guidance for
5
     unwanted touching between passengers, but in the light most favorable to Mr. Karrani, this
6
     is some evidence supporting the flight crew’s testimony that touching is against policy. A
7
     reasonable jury could conclude that Ms. Pancerman’s unwanted touching of Mr. Karrani,
8
     and Ms. Pancerman’s mendacious denial of that touching, is evidence of a lack of respect
9
10   and discriminatory animus for Mr. Karrani as a black man with an accent much like is seen

11   every day in the news in America.6 PFF¶¶71-74. Ms. Pancerman has used the same plan to
12   remove two other black passengers. FRE 404(b). PFF¶¶74.
13
              Captain Ouillette is Mendacious And ignored FAM §7. In light of First
14
     Officer’s Cheney’s testimony that little was said in the call to the cabin just before landing,
15
     Captain Ouillette’s IRR statement that a passenger “forcefully pushed my F1” is
16
17   mendacious in that it conflicts with the statements of both Cheney and Pancerman. Dkt. #

18   70, Ex. 2A at 52:19. Captain Quillette states that he made the decision to remove Mr.

19   Karrani in the phone call with F1 Pancerman, but his testimony is contradicted by his
20
21
     5
       Dkt. #68-1 at 52:7-22 (Pancerman Dep.); #68-1 at 157:6-16 (Salvador Dep.); Dkt. #68-1 at 35:12-16
22   (Ouillette Dep.).
     6
       For example, “Young African–American males frequently report being stopped and detained for reasons
23   that are superficially pretextual. Even affluent people of color, who drive expensive or late-model cars, often
     report being stopped by law enforcement officers because of their race. This practice has become so
24   prevalent that the actual justification for such detentions has become widely known as ‘Driving While
     Black.’” State v. Valentine, 132 Wn.2d 1, 28, 935 P.2d 1294 (1997) (Sanders, J., dissenting).
25


         PLAINTIFF’S FRCP 59(e) MOTION TO                                 SHERIDAN LAW FIRM, P.S.
         ALTER OR AMEND JUDGMENT                                            Hoge Building, Suite 1200
                                                                               705 Second Avenue
         DISMISSING THE CASE
                                                                               Seattle, WA 98104
         (NO. 2:18-cv-01510-RSM) - 5                                  Tel: 206-381-5949 Fax: 206-447-9206
              Case 2:18-cv-01510-RSM Document 87 Filed 08/28/19 Page 7 of 9




     actions. Police Officer Winkley testified that he “went to the captain, hoping to get a bit of
1
2    a voice of reason.” Officer Winkley went to say, “I said, What would you like to see done

3    here? And he said he would go talk to her [Ms. Pancerman]. So after they talked, it was

4    continued forward and they said they just wanted him off the plane.” Dkt. #68-1 at 109:
5
     11-16. In the light most favorable to Mr. Karrani, Captain Quillette made the decision to
6
     remove Mr. Karrani after talking with Officer Winkley and then with Ms. Pancerman. At
7
     the time, he knew that Mr. Karrani was a black man.7 Captain Ouillette failed to follow the
8
     procedures set out in FAM §7 and we cannot know what breaches of the pilot manual
9
10   occurred. Also, in his IRR Captain Ouillette notes that the passenger had a middle eastern

11   name. Dkt. # 68-1, at 36. Since the case has nothing to do with terrorism, a reasonable
12   juror could conclude that his mendacity and his failure to follow company policies,
13
     combined with his focus on the ethnicity of Mr. Karrani is evidence of racial bias and
14
     animus. Even without the pilot manual and pilot training material. However, even if this
15
     court found that the captain was removed from the discriminatory process, JetBlue would
16
17   still be liable under the holding in Staub v. Proctor Hosp. In Staub, the court held an

18   employer liable for military discrimination under an agency theory. Staub v. Proctor

19   Hosp., 562 U.S. 411, 422, 131 S. Ct. 1186, 1194, 179 L. Ed. 2d 144 (2011). Here, Ms.
20   Pancerman’s intent was to remove Mr. Karrani and she made false complaints that were
21
     acted on by Captain Ouillette and were the proximate cause of his removal. Thus, JetBlue
22
     would still be liable under §1981. PFF¶¶75-76.
23
24
25
     7
         Dkt. #68-1 at 42:11-43:13 (Ouillette Dep. identified Karrani as black man while Karrani seated on plane).


         PLAINTIFF’S FRCP 59(e) MOTION TO                                 SHERIDAN LAW FIRM, P.S.
         ALTER OR AMEND JUDGMENT                                            Hoge Building, Suite 1200
                                                                               705 Second Avenue
         DISMISSING THE CASE
                                                                               Seattle, WA 98104
         (NO. 2:18-cv-01510-RSM) - 6                                  Tel: 206-381-5949 Fax: 206-447-9206
         Case 2:18-cv-01510-RSM Document 87 Filed 08/28/19 Page 8 of 9




         Dated this 28th day of August, 2019.
1
2

3                                               THE SHERIDAN LAW FIRM, P.S.

4                                               s/ John P. Sheridan
5                                               John P. Sheridan, WSBA # 21473
                                                Mark W. Rose, WSBA # 41916
6                                               Hoge Building, Suite 1200
                                                705 Second Avenue
7                                               Seattle, WA 98104
                                                Phone: 206-381-5949
8                                               Fax: 206-447-9206
                                                Email: jack@sheridanlawfirm.com
9                                               Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


     PLAINTIFF’S FRCP 59(e) MOTION TO                   SHERIDAN LAW FIRM, P.S.
     ALTER OR AMEND JUDGMENT                              Hoge Building, Suite 1200
                                                             705 Second Avenue
     DISMISSING THE CASE
                                                             Seattle, WA 98104
     (NO. 2:18-cv-01510-RSM) - 7                    Tel: 206-381-5949 Fax: 206-447-9206
           Case 2:18-cv-01510-RSM Document 87 Filed 08/28/19 Page 9 of 9




                                   CERTIFICATE OF SERVICE
1
2           I, Mark W. Rose, hereby certify that on August 28, 2019, I electronically filed the

3    foregoing pleading with the Clerk of the Court using the CM/ECF system, which will send

4    notification of such filing to the following:
5           Caryn Jorgensen
6           John Fetters
            Samantha Pitsch
7           MILLS MEYERS SWARTLING P.S.
            1000 Second Avenue, 30th floor
8           Seattle, Washington 98104
9           Attorneys for Defendant
10
11          Dated this 28th day of August, 2019.

12
                                                         s/ Mark W. Rose
13                                                       Mark W. Rose, WSBA # 41916
14
15
16
17
18
19
20
21
22
23
24
25


      PLAINTIFF’S FRCP 59(e) MOTION TO                        SHERIDAN LAW FIRM, P.S.
      ALTER OR AMEND JUDGMENT                                   Hoge Building, Suite 1200
                                                                   705 Second Avenue
      DISMISSING THE CASE
                                                                   Seattle, WA 98104
      (NO. 2:18-cv-01510-RSM) - 8                         Tel: 206-381-5949 Fax: 206-447-9206
